Exhibit 10(xxx)(8)

AMENDMENT NUMBER EIGHT TO

THE NORTHERN TRUST COMPANY THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2005)

WHEREAS, The Northern Trust Company (the “Company”) maintains The Northern Trust
Company Thrift-Incentive Plan, As Amended and Restated Effective January 1,
2005, (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
undersigned officer under Section 11.1 of the Plan, the Plan is hereby amended
effective as of October 1, 2008, as follows:

 

1. The following shall be added as Supplement #14 to the Plan:

“Supplement #14

Special Rules for Former Employees of Lakepoint Investment Partners LLC

This Supplement #14 to The Northern Trust Company Thrift-Incentive Plan, As
Amended and Restated Effective January 1, 2005 (the “Plan”), is made a part of
the Plan and supersedes any provisions thereof to the extent that they are not
consistent with the Supplement. Unless the context clearly implies or indicates
to the contrary, a word, term or phrase used or defined in the Plan is similarly
used or defined for purposes of this Supplement #14.

 

  1. Application. This Supplement supplements and modifies the provisions of the
Plan in connection with the employment by Northern Trust Bank, Federal Savings
Bank (“NTB”) (or the Company or another Participating Employer) of the former
employees of Lakepoint Investment Partners LLC (“Lakepoint”) who are listed on
Schedule 6.1 of an Asset Purchase Agreement dated as of June 24, 2008 among NTB,
Lakepoint and the individual owners of the then-outstanding equity interests of
Lakepoint (the “Agreement”), pursuant to which NTB purchased substantially all
of the assets of Lakepoint.

 

  2. Effective Date. The effective date of this Supplement #14 is October 1,
2008.

 

  3. Lakepoint Member. The term “Lakepoint Member” means any employee of
Lakepoint who is listed on Schedule 6.1 of the Agreement and who became an
employee of NTB (or the Company or another Participating Employer) on the
Closing Date, pursuant to Section 6.1 of the Agreement.

 

  4.

Participation and Vesting Service. Anything in the plan to the contrary
notwithstanding, for purposes of determining (a) eligibility to become a
Participant in the Plan pursuant to section 3.1 of the Plan, (b) eligibility to
receive a Matching Contribution with respect to the Lakepoint Member’s



--------------------------------------------------------------------------------

 

Matchable Participant Deposits pursuant to section 5.1 of the Plan, and (c) the
Vested Portion of a Lakepoint Member’s Matching Contribution Account and Profit
Sharing Contribution Account pursuant to section 2.1 (mmm) of the Plan, a
Lakepoint Member’s Vesting Service shall be calculated as if his or her
employment with Lakepoint had been employment with the Company or a
Participating Employer.”

 

2. The following shall be added at the end of Schedule A of the Plan:

 

“Affiliate Name and Acq/Div. Code

      

TIP Earliest Vesting Date

Lakepoint Agreement dated 6/24/08.

Applicable to Lakepoint Members as defined in Supplement #14.

  LP      Service Date with Lakepoint for participation and vesting.”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 28th of October, 2008 effective as of October 1, 2008.

 

THE NORTHERN TRUST COMPANY By:   /s/ Timothy P. Moen Name:   Timothy P. Moen
Title:   Executive Vice President and Human Resources Department Head

 

- 2 -